Order
PER CURIAM.
Ronald Johnson appeals from the order of the circuit court denying his Rule 29.15 motion, after an evidentiary hearing, in which he sought to vacate, set aside, or correct the judgment of his convictions, after a jury trial, for murder in the first degree, § 565.020, and armed criminal action, § 571.015. The appellant was convicted as a prior and persistent offender to life imprisonment without parole.
In his sole point on appeal, the appellant claims that the motion court erred in denying his Rule 29.15 motion, after an eviden-tiary hearing, because he established by a preponderance of the evidence that his trial counsel was ineffective for failure to call an alibi witness at trial.
Affirmed. Rule 84.16(b).